Title: From John Adams to George Washington Adams, 3 October 1815
From: Adams, John
To: Adams, George Washington



Dear George
Quincy Octr. 3. 1815

Mr John Chipman Gray, who is to be the Bearer of this Letter is about to make the Tour of Europe, begining with England. If you and your Brothers Should See him I hope you will Shew him not only all the respect that is due from you to all your Countrymen, but the particular Civility which he merits as the Son of your Fathers and Grandfathers Friend.
My Solicitude, for you all, has increased very much Since you left Us. Your Studies are very near to my heart. You have a propensity to modern languages Spanish Italian and French: but I wish to hear more of your Love of Greek. An indiscriminate Curiosity for all Languages, is good for nothing but to make Pedants. The Mind and the Heart is lost in an infinite Series of Words. The Greek is the most perfect Language that ever was spoken: and in it are the most finished Compositions in Prose and verse that ever were written. All the most polished Writers of modern times in England France Italy &c had been ardent Students in Greek: So had all the Poets orators and Historians of Rome. Virgill Cicero Livy Tacitus, Fenelon, Malesherbes, Rousseau &c Hume Gibbon Swift Pope &c all Admirers of Greek Models. In Mr Humes Account of his own Life; and in Mr Gibbons Journal in his posthumous Words, a new and enlarged Edition of which is announced, you will See the determined Resolution and perseverance of those exquisite Writers to make themselves compleat Masters of the Exemplaria Græca.
“Des Sa premiere jeunesse, il marqua, de l’inclination pour les Sciences; mais, avec le desir de tout sçavoir, il eut la Sagesse de Se borner” is as significant a Compliment as can be made to an ardent young Student.
Science and Litterature are infinite. The human Mind cannot grasp them. Discernment Judgment and Taste ought to be cultivated, and summoned to Counsel no matter how early in Life. The Usefull and ornamental ought to be carefully Seperated from the Unattainable the Useless and frivolous as Gold dust is sifted from the sand.
Love to Father Mother and Brother from your ever / affectionate
A.